PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/518,274
Filing Date: 11 Apr 2017
Appellant(s): BLOOM et al.



__________________
James O. Zigouris
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/4/2021.


 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office action dated 2/24/2021 and Advisory Action of 7/20/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
(A) 	Claims 1, 2, 4-8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(B) 	Claims 1, 2, 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gauntt (US 4056652) in view of Shridharani (US 5422420) and Hanson (US 3,650,884).   
(C)	Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Green (US 4900613) in view of Gauntt (US 4056652) in view of Shridharani (US 5422420) and Hanson (US 3,650,884).
(D)	Claims 1, 2, 4-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bloom (US 2011/0177737) in view of Gauntt (US 4056652) in view of Shridharani (US 5422420) and Hanson (US 3,650,884). 


(2) Response to Argument
(A) Appellant states the claimed features do not recite functional language and are not indefinite under 35 USC 112(b).  
The office action maintains that the claims are indefinite because there is not enough structure in the claim to determine what provides the claimed nylon fiber with the function of a 10% elongation is at least 4.0 g/den.  In the instant case, claim language that merely states a result to be obtained without providing boundaries on the claim scope is unclear.  Based on the claim, one of ordinary skill in the art cannot determine what structure or material in the claim performs the function.  It is not clear from the claim if the nylon staple fiber consists of nylon alone or is a nylon polymer composition blended with a known higher tenacity polymer such as an aromatic polyamide, e.g. Kevlar.tm.; and/or if the nylon staple fibers are blended with another higher strength fiber, e.g. Kevlar.tm. or glass or steel, to form a stronger yarn; and/or if a specific treatment and/or coating is applied to the fiber.  
Appellant disagrees with the Final Office and Advisory Actions and restates the MPEP 2173.05(g) that states that “A claim term is functional when it recites a feature by what it does rather than by what it is (e.g., as evidenced by its specific structure or specific ingredients). 
In response, in the instant case, the nylon fiber with a tenacity at 10% elongation of greater than 4.0 g/denier is a statement of what the fiber does.  While also a property, the fiber property is a result of what strength, measured as tenacity, is present under the 
Appellant submits that none of the claimed features recite what the claimed invention does.  Appellant states that the features recite what the claimed invention is, i.e. a nylon staple fiber with specific properties.  Appellant states that the claim recites that the fiber has a break tenacity greater than 7.5 g/den and tenacity of 4.0 g/den at a 10% elongation and these features are properties of the fiber and does not recite any functional language. Appellant argues that the fiber has a break tenacity greater than 7.5 g/den and this feature is a property and does not recite any functional language.
The office maintains that the claim is indefinite because there is not enough structure in the claim to determine if the function of break tenacity and tenacity at 10% elongation are a result of the nylon fiber or a nylon composition or a nylon blended yarn. The claim merely comprises a nylon fiber. There is structure present in the claim, i.e. a nylon fiber, but it is not sufficient to have a nexus between the effect claimed, i.e. tenacity at 10% elongation, and how the tenacity at 10% is accomplished.  
Appellant does not agree with the Final office action 112(b) statement that there is not enough structure in the claim to determine whether the function of 10% elongation is at least 4 g/den because the MPEP makes it clear there is not specific requirement for an amount of structure to be recited in a claim and cites MPEP 2173.01:
Applicant may use functional language, alternative expressions, negative limitations, or any style of expression of format of claim, which makes clear the 

The examiner believes that the recited properties are “functional language”  they are functions of the materials.    
Appellant is arguing that the MPEP allows for use of functional language or any style of expression of format of claim and that makes clear the boundaries of the subject matter for which protection is sought.  In response, in the instant case, the office maintains that one of ordinary skill does not know the scope or boundaries of the claims.  The claims do not meet the requirements set forth in the MPEP as the claims do not set forth clear boundaries.  As previously noted, it is not clear if the nylon polymer consists of nylon or merely comprises nylon and could include an additional polymer or additive. It is also not clear if the nylon fiber is in the form of a single nylon fiber or if the fiber is in the form of a yarn that is blended with another stronger fiber type.  Additionally, the specification discloses a specific process of making a higher tenacity nylon fiber that is described as a steam draw assist process.  Appellant provides results, shown in Table 1, where the Appellant compares the tenacity of a standard fiber with a high strength fiber.  The scope of claim 1 does not provide any limitations with regard to a process or treatment that would differentiate the claimed fiber from prior art.  While the claims are directed to a fiber product, method limitations in the claim could differentiate from prior art.
The 35 USC 112(b) rejection is maintained.

(B) The combination of Gauntt (US 4056652) in view of Shridharani (US 5422420) and Hansen (US 3,650,884) under 35 USC 103 does not meet the features of claims 1, 2, 4 and 10. 
	Appellant argues that independent claim 1 recites the feature of a nylon staple fiber having a tenacity at 10% elongation of at least 4.0 g/den.  Appellant submits that the combination of Chapman and Shridharani does not meet at least this feature.  Note Chapman was not relied upon in the rejection and the Office presumes Appellant intended to cite Gauntt.  Appellant does not agree with the Final Office and Advisory action and specifically states that the Gauntt reference may teach or suggest a steam charmer, the teaching of Gauntt are inapplicable with respect to the claimed invention.  Appellant states that Gauntt are directed to heavy denier polyamide monofils that have a denier of greater than 1000, preferably 3000-5000.  Gauntt’s teachings are directed to a heavy denier and for finding a substitute for twisted cords in tires.  Appellant states that in contrast, Appellant’s fibers is substantially lighter and the specification discloses bales of fibers having a denier per fiber of from 1.0 to 3.0, which is 1/1000th of Gauntt’s monofils.  The lower denier fibers are for use in clothing.  In contrast, Gauntt is used for an industrial tire.
In response, Appellant’s arguments are not commensurate with the scope of claims 1, 2, 4 and 10.  The claims do not recite a specific fiber denier.  While agreed that a denier of 1000 denier is orders of magnitude greater than 1 to 3 denier as disclosed in the specification, it is noted that the features upon which applicant relies (i.e., denier) are not recited in the rejected claim(s).  Although the claims are interpreted In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As the scope of claims 1 and claims 2, 4 and 10 does not limit the size of the fiber, the references and rejection is maintained as proper because Gauntt teaches a process of increasing the strength of a nylon 6,6 fiber and Gauntt’s process is substantially the same as disclosed by Appellant.  
Appellant argues that for references to be used it must be analogous art or the same field of endeavor and the reference is reasonably pertinent to the problem faced by the inventor.  Appellant states that Gauntt is not from the same field of endeavor because the inventors are concerned with apparel and Gauntt is concerned with industrial tire and Gauntt does not teach the same rubber materials.
In response, claims 1, 2, 4 and 10 are broader in scope than a fiber directed to apparel and are directed to a fiber and a yarn and an article of manufacture.  All the references are directed to nylon fibers and nylon yarns and therefore analogous to the claims to a nylon fiber and yarn and article of manufacturer.  Gauntt specifically teaches a method of increasing the tenacity of nylon filaments that is substantially the same as Appellant’s disclosed method of increasing the tenacity of nylon filaments.  A comparison of the methods is provided as follows.  
Gauntt establishes that it is known to apply a steam drawing process for a nylon fiber that results in an increase in the tenacity of the fiber.  Gauntt teaches the method of spinning, quenching, two stages of drawing wherein the first stage pressurized steam is used to deorient the surface polymer and as a draw assist.  Gauntt applies the steam at draw ratios of at least 3.7 times in the first stage and 1.3 times in the second stage.  
Appellant uses steam to allow for higher draw ratios versus normal draw ratios used currently.  Appellant uses draw ratios of 3.5 to 4.0 and 85-97 % of the drawing occurs in the first stage [0044].  Appellant applies heat in the second stage at a temperature of 145-205°C.  Appellant’s process of steam combined draw ratios in the first stage of 3.5-3.88 is substantially the same as Gauntt steam and draw ratio of 3.7. Appellant’s lower drawing rate and application of temperature in the range of 145-205°C is within the range of Gauntt at 1.3 draw ratio and 180-250°C.  It would have been obvious to one of ordinary skill in the art to apply this technique for making a nylon fiber of higher tenacity.  One of ordinary skill in the art could have applied the method and technique of Gauntt and the results of a higher tenacity nylon fiber would have been predictable.   
One of ordinary skill in the art would have known to apply a known technique, i.e. a steam drawing method, and the results would have been predictable to produce the known result, i.e. higher tenacity, regardless of the denier.  
Appellant states that regarding inherency, MPEP 2112.01 state that where the claimed and prior art product are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  Appellant states that for inherency to be applicable, the reference must be identical or substantially identical to the claimed invention.  In contrast, Gauntt differs from the claimed invention th of Gauntt.
In response, the arguments are not commensurate with the scope of the claims.  Claim 1, 2, 4 and 10 do not claim a specific denier or use for the fiber or yarn.  The claims as written do not exclude large filaments.  While the claims are to be interpreted in light of the specification, limitations from the specification are not to be incorporated into the claims.  As Gauntt’s process of producing the high tenacity nylon via a steam assisted two stage drawing process is substantially the same as Appellant’s method disclosed, it is reasonable to presume that the nylon fibers are the same and would inherently possess the same properties.
Appellant argues that concerning inoperability, MPEP 2145 (III) states “However the claimed combination cannot change the principle of operation of the primary reference or render the reference inoperable for its intended purpose.  Appellant states that there would be no motivation by one having ordinary skill in the art to use the teaching of a heavy rubber material for industrial tires as apparel.
In response, Appellant is arguing limitations that are not in claims 1, 2, 4 and 10.  Claims 1, 2, 4 and 10 are simply directed to a fiber with a higher tenacity and tenacity at 10% elongation.  Claims 1, 2, 4 and 10 do not recite or incorporate use in apparel or a fine denier.
Appellant states that Shridharani and Hansen do not cure the deficiencies of Gauntt.  
Shridharani is relied up for teaching the fiber can be made into a yarn and article of manufacture.  In other words, Shridharani is a reference that shows that filaments are 
With regard to Appellant’s arguments that Gauntt is non-analogous art, analogous art is not limited to one field of endeavor and when a combination of familiar elements according to known methods provides predictable results, the combination is obvious under 103.  A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). 
In the instant case, Gauntt is in the field of endeavor of producing nylon fibers and solving the problem of the increasing the tenacity of the resulting fibers and yarns made from the fibers.

(C)  The combination of Gauntt, Shridharani and Hansen in view of Green (US 4900613) under 35 USC 103 does not meet the features of claims 4-7. 
The 35 USC 103 rejection over Green in view of Gauntt, Shridharani and Hansen wherein Green is the primary reference.  Appellant’s claim 4 is a nylon staple fiber, and claims 5-7 are directed to a nylon staple blended with other staple fibers such as cellulosics and aramids. Green is directed to a fabric made from a yarn that is a combination of nylon, cotton and aramid fibers.  Green is concerned with high durability and hard surface abrasion fabrics.  Green teaches the yarn is a nylon blended with 
Appellant argues that the rejection and that is has already been established that Gauntt is nonanalogous art and therefore is unavailable as a reference under 103.  The rejection should be reversed in view of this fact alone and Green does not cure the deficiencies of Gauntt, Shridharani and Hansen.  Appellant states that Green is directed to fibers with certain aesthetic properties as evidenced in column 1, lines 67 and 68 and column 2 lines 1 and 2 and Green does not teach or suggest the features of 10% elongation since Green is concerned with aesthetics and not tenacity properties.
In response, Green teaches the yarns and fabrics made from the yarns have the properties of high durability and hard surface abrasion which are not merely aesthetic properties but are properties related to the strength and durability of the fabric.  Green does not explicitly teach the tenacity of the nylon.  Modulus is a measure of the stiffness and is a measure of force. Tenacity is the force required to break the fiber divided by the denier.  While not the same properties, both do relate to the stiffness and strength of the fiber.  As Green teaches high and low modulus fibers in the yarn and includes nylon in the yarn, Green meets the limitations of the claims.  While Green is silent with regard to the tenacity of the nylon 66 fiber, as Green teaches the same materials and structure as claimed, it is reasonable to presume that the yarns inherently have the same properties.  Evidence that nylon fibers have the claimed tenacity is found in Gauntt.  
Gauntt is directed to a method for processing a nylon fiber that increases the tenacity of the nylon fiber.  Gauntt is available as prior art for teaching a processing technique that provide a predictable result of producing a higher tenacity nylon fiber.  
Appellant’s arguments that Gauntt is non-analogous art are not persuasive.  The claims are directed to fibers and yarns including nylon with a tenacity of greater than 7.5 g/den.  Gauntt is directed to a nylon filament and a method of processing a nylon filament that increases the tenacity of the nylon via a steam treatment while drawing that reorients the surface to change the strength of the fiber.  As previously noted above, the two stage steam drawing and heat assisted drawing of Gauntt is substantially the same as Appellant’s process.  Both Gauntt and Appellant use steam and a draw ratio of about 3.7 in the first stage and then heat the filament to about 200°C at a lower draw ratio in the second stage. As Gauntt teaches a known technique for improving nylon tenacity, it would have been obvious to employ the technique of Gauntt and the results would have been predictable in producing a higher tenacity nylon fiber.
With regard to Appellant’s arguments that Gauntt is non-analogous art, analogous art is not limited to one field of endeavor and when a combination of familiar elements according to known methods provides predictable results, the combination is obvious under 103.  A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). 


 (D)	The combination of over Bloom (US 2011/0177737) in view of Gauntt, Shridharani, Hansen (US 3,650,884) under 35 U.S.C. 103 does not meet the features of claims 1, 2, 4-8 and 10.
Appellant argues that Gauntt is nonanalogous art and is therefore unavailable as a reference in 103.  
In response, the rejection under 35 USC 103 is based on primary reference to Bloom because Bloom is directed to a nylon staple fiber suitable for use in abrasion resistant, high strength nylon blended yarns.  Bloom teaches the nylon fibers have a tenacity of at least 6 g/den and high strength at 7% elongation.  Bloom discloses tenacities as high as 6.8-6.9 [0006] are produced by the Hebeler process which includes drawing and annealing at high temperatures.  A tenacity of greater than 6 and 6.9 is substantially the same as the claimed 7.5 tenacity.  Bloom discloses a high strength fiber at 7% elongation, but does not measure the tenacity at 7% elongation.  7% elongation is substantially the same as 10% elongation claimed.  Bloom teaches a nylon 6,6.  Bloom’s nylon fiber and yarn substantially meet the limitations of claims 1, 2 and 4 directed to a fiber and yarn. Bloom produces a fabric and high strength yarns by blending the high strength nylon fibers and cotton yarns.  Bloom which meets the limitation of claims 4-6, which are directed to a blended nylon yarn as well as 
As Bloom’s fabric is produced from a high strength nylon fiber with a tenacity greater than 6 g/den and 6.9 g/den and would overlap the claimed 7.5 g/den.  However as Bloom does not explicitly disclose a tenacity of greater than 7.5 g/den, Gauntt was provided to show that it is known in the art to produce nylon fibers with higher tenacities.  Gauntt teaches a method of increasing the tenacity of nylon fibers.  While recognizing that the fiber of Gauntt is larger in denier for use in a tire cord, Gauntt is directed to a method of increasing the nylon fiber tenacity by a known process of using steam while drawing the fiber.  Gauntt and Bloom are both directed to high strength nylon fibers that are considered the same field of endeavor and solving the same problem of providing for a high strength nylon fiber.  Gauntt’s process of steam treating the nylon while drawing the fibers is substantially the same as Appellant’s disclosed method of increasing nylon tenacity. Therefore, Gauntt presents a finding that it would have been obvious to do so and the results would have been predictable in producing higher tenacity fibers.
With regard to Appellant’s argument that Gauntt is non-analogous art, analogous art is not limited to one field of endeavor and when a combination of familiar elements according to know methods provides predictable results, the combination is obvious under 103.   A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by 
The 35 USC 103 rejection over Bloom in view of Gauntt, Shridnarani and Hansen is maintained.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JENNIFER A STEELE/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
Conferees:
D. Lawrence Tarazano
/D. Lawrence Tarazano/Supervisory Patent Examiner, Art Unit 1759                                                                                                                                                                                                        
Matthew Matzek
/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.